Citation Nr: 1814327	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  13-03 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for a service-connected right hip strain, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1977 to January 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  However, during the pendency of the appeal, the Veteran relocated, and jurisdiction transferred to the RO in Houston, Texas.

The Veteran appeared at the RO and testified at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2016; a transcript of the hearing is of record.

The Board remanded this claim to the Agency of Original Jurisdiction (AOJ) in May 2016 and June 2017 for additional development.  The case has now returned to the Board for additional appellate action.


FINDING OF FACT

The Veteran's right hip disability results in significant pain, including frequent flare-ups, causing functional loss and limited range of motion.


CONCLUSION OF LAW

The criteria for entitlement to an increased rating of 20 percent, but no greater, for a right hip disability have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5019-5252 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 2012 rating decision, the RO granted the Veteran an increased 10 percent rating for his service-connected strain, right hip based upon painful motion of his hip.  The Veteran has also been granted a separate noncompensable rating for limitation of flexion of his right hip.  The Veteran contends that a higher rating is warranted for his right hip strain based the severity of his symptomatology, including functional loss that he deals with on a normal basis.  

Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

While the regulations require review of the recorded history of a disability, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The general rule for claims for increased ratings is that the award is effective the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date, otherwise, the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, or the evaluation of the same disability or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Limitations of motion of the hip are rated under Diagnostic Codes 5251, 5252 and 5253.  Normal ranges of motion of the hip are hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  A 10 percent rating is warranted where extension of the thigh is limited to 5 degrees under Diagnostic Code 5251, or where flexion is limited to 45 degrees under Diagnostic Code 5252.  38 C.F.R. § 4.71a.  A 20 percent rating is assigned where flexion is limited to 30 degrees; a 30 percent rating is assigned where flexion is limited to 20 degrees; and a 40 percent rating is assigned where flexion is limited to 10 degrees.  Diagnostic Code 5252.  A 10 percent rating is also warranted for limitation of rotation of the thigh if the affected leg cannot toe-out more than 15 degrees; or where adduction is limited such that legs cannot be crossed; and a 20 percent rating is assigned for limitation of abduction of the thigh with motion lost beyond 10 degrees.  Diagnostic Code 5253.

As for other Diagnostic Codes, the evidence does not show a flail right hip joint to warrant a rating under Diagnostic Code 5254 or ankylosis of the right hip to warrant a higher rating under Diagnostic Code 5250.  Under Diagnostic Code 5255, a higher rating is not warranted because the medical evidence of record does not demonstrate that there has been an impairment of the femur with nonunion or a fracture of the femur.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.  Although pain may be a cause or manifestation of functional loss, pain by itself does not constitute a functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  See Id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Generally, painful motion is deemed to warrant the minimum compensable rating for a joint, even if there is no actual limitation of motion.  See Petitti v. McDonald, 27 Vet. App. 415 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board notes that the Veteran does not meet the criteria for a compensable evaluation related to a limitation of motion of his right hip on the basis of a qualifying degree of limitation in either flexion or extension.  However, the medical evidence of record does indicate that he is unable to cross his legs and that he experiences painful motion, entitling him to at least the minimum 10 percent disability evaluation for the joint.  Furthermore, the medical evidence of record shows that the Veteran's right hip disability results in substantial functional loss and an increased 20 percent rating is warranted in accordance with DeLuca.

The Veteran has undergone several examinations in connection with his right hip strain since originally filing his increased rating claim in January 2011.  In a February 2011 VA contract examination, the examiner indicated that he reported experiencing flare-ups daily precipitated by physical activity, with the flare-ups resulting in functional impairment described as inability to walk and inability to bend his hip joint.  The Veteran further claimed that his hip strain caused difficulty with prolonged walking and standing.  

In a March 2015 VA contract examination, the examiner indicated that there was pain resulting in functional loss during the examination.  He noted pain in all ranges of motion tested, objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, and pain on weight bearing.  The Veteran was unable to perform repetitive-use testing due to pain.  The examiner indicated that pain, weakness, fatigability, and lack of endurance all contributed to functional loss of the joint, including during flare-ups.  He noted that the Veteran regularly used a cane to walk due to pain and a history of falling.

In a September 2017 VA contract examination, the Veteran reported sharp right hip pain during ambulation and an unsteady gait.  He further reported that he was unable to bend down due to his hip and that he experienced frequent flare-ups.  The examiner noted pain in all ranges of motion of the hip and indicated that the pain caused functional loss, including difficulty walking and lack of endurance due to his right hip condition.  The Veteran was unable to perform repetitive-use testing due to a fear of pain and the examiner indicated that there was a reduction of muscle strength due to his right hip condition.  The examiner also noted that he required constant use of a cane for ambulation.

The Board notes that the Veteran also underwent a VA contract examination in July 2016; however, the results of this examination were inconsistent with the findings of the prior and subsequent examinations and lacked an adequate rationale supporting the findings.  Therefore, the results of that examination are not probative.

The Veteran testified at his February 2016 Board hearing that his right hip condition impaired his ability to walk or stand for an extended period of time, and that it also inhibited his ability to drive and made it difficult to keep up with his teenage daughter.  He further testified that his hip condition caused his leg to give out and that he had fallen numerous times, including an incident where he injured his hand trying to catch himself.  Although a November 2016 VA medical opinion indicated that it was less likely than not that the Veteran's instability leading to his falls was related to his right hip strain and instead was more likely related to diabetic neuropathy, the record supports the Veteran's contentions that his right hip disability results in function loss and reduces the range of motion of his hip.  

At no point during the appeal period has the Veteran's right hip been limited to 45 degrees of flexion or less, or limited to 5 degrees of extension or less.  The Veteran's most recent VA examination shows that he was unable to muster sufficient adduction to cross his legs, which satisfies the requirements for the current 10 percent rating under Diagnostic Code 5253.  However, the record does not indicate that he has a limitation of abduction resulting in motion lost beyond 10 degrees.

The record does not show that a rating in excess of 10 percent is warranted for limitation of extension, flexion, or abduction; however, the Board is within its discretion to grant a higher rating within a single Diagnostic Code to reflect manifestations of functional loss that are not addressed by the applicable rating criteria when the Veteran is currently in receipt of a compensable evaluation based on limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.  In the Veteran's case, his painful motion is increased following physical activity, and necessitates the regular use of a cane to aide in ambulation.  Additionally, he experiences frequent flare-ups further limiting the range of motion of his right hip.  Thus, a higher rating is warranted based on functional loss and the Board grants a 20 percent disability rating for the Veteran's right hip disability under Diagnostic Code 5253.  38 C.F.R. §§ 4.40, 4.45, 4.71a.

The Board has also considered whether a higher rating may be warranted based on an analogous diagnostic code.  However, the record does not indicate the presence ankylosis, flail joint or impairment of the femur upon which to base a higher rating. 38 C.F.R. § 4.71a.


ORDER

Entitlement to an increased 20 percent rating, but no greater, for a service-connected right hip strain is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


